Citation Nr: 1621850	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-43 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a polysubstance abuse disorder, previously claimed as alcoholism.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety.

3.  Entitlement to service connection for a polysubstance abuse disorder, to include as secondary to an acquired psychiatric disorder and/or a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June to September 1987, and on active duty from November 1988 to December 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which found that new and material evidence had not been submitted to reopen the claims for service connection for depression and/or anxiety and a polysubstance abuse disorder.  

The Veteran requested a hearing before the Board, but failed to report to a hearing scheduled in August 2010 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Veteran was previously denied service connection for alcoholism in a February 1991 rating decision.  The Board must therefore initially determine whether new and material evidence has been submitted to reopen the claim for service connection for a polysubstance abuse disorder prior to addressing the claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In June 2013, the Board reopened the claims for service connection depression and/or anxiety and remanded the case for further development, including obtaining VA treatment records and scheduling the Veteran for a VA examination.  VA treatment records have since been associated with the claims file, and the Veteran had a VA examination in August 2013.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In a February 1991 rating decision, the RO denied entitlement to service connection for alcoholism.  The Veteran was notified of this decision in March 1994, and he did not perfect an appeal.

2.  Evidence received since the February 1991 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran has a diagnosis of depressive disorder, not otherwise specified, which is not etiologically related to service.

4.  The Veteran's polysubstance abuse disorder results from his voluntary use of alcohol and drugs, and is not secondary to an acquired psychiatric disorder or any service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a polysubstance abuse disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for a polysubstance abuse disorder, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in May 2007, prior to the initial adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to reopen the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and non-VA treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent a VA examination in August 2013 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a VA mental health professional based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive.  Opinion is provided as the nature and etiology of any diagnosed disorders.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disabilities has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  New and Material Evidence 

The Veteran first applied for service connection for alcoholism in December 1990.  His claim was disallowed by rating action in February 1991 because alcoholism was found to be due to the Veteran's misconduct and was not a disability under the law.  The Veteran did not appeal the determination and it became final.  In a November 2007 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In this case, the claim was previously denied because the alcoholism was found to be due to misconduct and not a disability under the law.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 U.S.C.A. § 105(a)  either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may, however, be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen, 237 F.3d 1368 at 1375.  Here, since the February 1991 rating decision, a letter form the Veteran's VA psychiatrist has been associated with the claims file, in which he indicates that the Veteran's depressive symptoms started in military service and that the Veteran was self-medicating with cannabis and alcohol.  Accordingly, presumed credible, new and material evidence has been received and the claim for service connection for a polysubstance abuse disorder is reopened.

III.  Service Connection

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including certain types of psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 38 C.F.R. § 3.384 defines psychosis as including a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

As discussed above, direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 U.S.C.A. § 105(a)  either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.  Service connection, however, may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen, 237 F.3d 1368 at 1375.  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Factual Background

The Veteran contends that service connection is warranted for depression and/or anxiety and a substance abuse disorder.  He asserts that his mental disorder was caused by his active service in the Army.  See the March 2006 statement; February 2010 representative statement.

STRs indicate that in August 1985, upon entrance into the Army National Guard, the Veteran denied having depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  He also denied abusing alcohol or drugs, but was noted to have used marijuana one day prior.  He was found to be psychiatrically normal.  In May 1987, prior to ACDUTRA, the Veteran again denied having depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  He also denied alcohol abuse, drug abuse, and marijuana use.  He was found to be psychiatrically normal.  A DD Form 214 indicates that the Veteran's rank was E3 upon his discharge from ACDUTRA in September 1987.  

In March 1989, during his period of active duty, the Veteran was put the Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) for cannabis use.  In August 1989, the Veteran was again put in ADAPCP for alcohol use.  In August 1990, the Veteran was seen in the ER after getting a DUI.  He again entered the ADAPCP for alcohol counseling and his rank was reduced to E1.  He was also seen by the social work service clinic, where he reported feeling depressed and having sleep disturbances.  He was noted to be separated from his wife and under a restraining order.  A September 1990 counseling form notes that the circumstances of the DUI and the Veteran's past counseling records, including the substance abuse violation in March 1989, constituted a pattern of misconduct and the Army intended to initiate Chapter 14-126 proceedings as soon as possible.  In an October 1990 separation examination, the Veteran was found to be psychiatrically normal, although a diagnosis of alcoholism was noted.  He reported having depression or excessive worry and frequent trouble sleeping.  The examining physician noted that his depression was due to Uniform Code of Military Justice (UCMJ) action and a separation from his wife and family since April 1990.  November 1990 personnel records indicate that the Veteran was separated from service for failure to be at his appointed place of duty on several occasions, failing a security inspection, and wrongful use of marijuana.

Post-service treatment records from the Colorado Spring Department of Corrections (DOC) indicate that in August 2002, the Veteran reported feeling down and more depressed.  He was assessed as having rule-out major depressive episode, dysthymia, alcohol dependency, cocaine dependency, amphetamine dependency, and anti-social personality disorder.  In October 2003, a Colorado Department of Human Services examination, the Veteran was found to have diagnoses of depression, anxiety, and possible bipolarism with PTSD.

The Veteran was seen at a VA clinic in November 2003 for substance abuse treatment.  He agreed to attend weekly sobriety group and requested to start individual psychiatric appointments.

In an April 2004 VA mental health intake and assessment, the Veteran reported having long-standing history of anxiety, depression, and anger.  He indicated that both of his parents died at a relatively young age, he had not had any contact with his four children in 12 years, and he had just been released from the DOC in February 2003, where he had been incarcerated for 10 years.  The Veteran asserted that he used alcohol to help him sleep, and that he also used marijuana.  He was diagnosed with alcohol abuse and recurrent major depression.  In June 2004, the Veteran reported in an individual counseling session that drinking alcohol was his only way to cope with his lack of connection to his children and the lack of knowledge around "who his parents are."

In October 2004, the Veteran was afforded a VA examination.  He reported drinking 24 ounces of beer per week (less than the past when he drank himself to sleep every night), and used marijuana and cocaine occasionally.  He also asserted that he was depressed all of the time, slept during the day because it was easier than sleeping at night, had no friends except one acquaintance he called a "brother," isolated himself in his home, and had little motivation or interest in anything.  The examining psychiatrist reviewed the Veteran's claim's file and noted that the Veteran had been depressed since his hepatitis C diagnosis in 1986.  The examiner also noted that the Veteran had a long history of polysubstance abuse since he was a teenager, and had a childhood history of sexual abuse by an older brother for a number of years.  The Veteran indicated that he believed the hepatitis C was contracted during active duty, and that since the diagnosis his life had significantly deteriorated.  The examiner diagnosed depressive disorder, not otherwise specified (NOS) and polysubstance abuse (alcohol, marijuana, and cocaine), and opined that the depressive disorder appeared to be at least 50 percent secondary to the Veteran's inability to cope with his hepatitis C diagnosis.  (The Board notes that the Veteran is not service-connected for hepatitis C.)  The examiner also opined that the depression was secondary to the Veteran's life circumstances, which were a direct result of chronic drug and alcohol abuse.

In November 2004, the Veteran was assessed for admission to the VA Substance Abuse Treatment Program (SATP).  He reported a "chaotic" childhood with a history of verbal, physical, and sexual abuse.  He indicated that he first used alcohol and drugs at age 13, and that his use of alcohol became a problem at age 13, as evidenced by getting sick and skipping school.  

VA treatment records indicate that in April and May 2006, the Veteran was assaulted.  He reported drinking a six-pack of beer before both incidents.  A December 2006 treatment record indicates that prominent Cluster B personality disorder traits were observed, and that the Veteran verbally committed to anger management sessions and a plan to maintain sobriety; however, the next day the Veteran admitted to using marijuana and cocaine on Christmas.

In February 2007, the Veteran was picked up by the police and put in a correction center for failure to register as a sex offender.  A treatment record dated in June 2008 indicates that the Veteran spent 18 months in prison.

In November 2008, the Veteran's VA psychiatrist, Dr. G.K., submitted a letter indicating that the Veteran was diagnosed with severe depression, manifested by hopeless feelings, irritability, assaultive behavior, suicidal thoughts, sleep problems, homicidal feelings, very low energy, and anxiety.  Dr. G.K. asserted that "it is clear that his depressive symptoms started in military service in 1989.  He also stated that the Veteran was self-medicating at the time with cannabis and alcohol, and that the depression led to problems with work and he received article 15s and eventual discharge from service due to depression.  Dr. G.K. noted that the Veteran had completed treatment programs for alcohol and no longer had significant alcohol problems.

A VA individual psychotherapy treatment record dated in January 2009 indicates that the Veteran reported a history including childhood sexual abuse, loss of stepfather at age 8 and stepmother at age 21, divorce in 1990, incarceration for 10 years for sexual assault of a child, and sons and a daughter by different women.  He reported that he started using in sixth grade, and by age 14 he was using alcohol, marijuana, and speed on a daily basis.  He also noted that he had undergone in-patient substance abuse treatment at VA four times.  In June 2009, the Veteran reported escalating crack use, depression, and passive wishes to die, and was admitted to the in-patient psychiatric unit from June 3 to June 12, 2009.

In September 2012, the Veteran told a VA psychiatrist that he first used drugs and marijuana in the sixth grade.  He also reported that part of his mood difficulties could be due to his substance abuse, but that his chaotic, traumatic early childhood also contributed.  The psychiatrist noted that the substance abuse was likely a significant contributor to the Veteran's mood presentation.

In August 2013, the Veteran was afforded another VA examination.  He reiterated his history of childhood sexual abuse by an older brother and by a male acquaintance when he was 9 years old, which continued until the age of 13.  He also reported that he was adopted at age 2, and that his adoptive mother was verbally and physically abusive toward him.  The Veteran stated that in order to cope with what was happening to him, he started drinking and doing drugs in the fourth grade.  He denied a pre-military history of mental health diagnoses or treatment; however, he noted that he first felt mild symptoms of depression around the age of 10, and that he continued to feel mild depressive symptoms.  He reported other symptoms including loss of interest in normal activities; feeling guilt, shame, anger, and worthless; ruminating on the past; inconsistent sleep (which the examiner opined was in the setting of substance abuse); feeling restless and having difficulty sitting still; hearing people talk about him as he walked down the street on a daily basis; and passive thoughts of death.  After administering clinical tests including the MMPI-2 (personality and psychopathology), PHQ-9 (depression), and BDI-II (depression), the examining psychologist diagnosed polysubstance dependence and depressive disorder NOS.  She also diagnosed a personality disorder, NOS.

The examiner opined that the polysubstance dependence was less likely as not caused by or a result of the Veteran's military service.  The rationale was that the Veteran began using substances in the fourth grade, with use escalating to the level of dependence by age 14, in the setting severe and chronic sexual, physical, and verbal childhood abuse by multiple parties.  The examiner also opined that the depressive disorder was at least as likely as not due to the polysubstance dependence (and the psychosocial stressors created by it) and the personality disorder, and that it was less likely as not caused by or a result of events occurring in service.  The rationale was that the Veteran's depression was first diagnosed in 2002, while he was incarcerated.  The examiner noted that the Veteran reported having a depressed mood during service, but there was no diagnosis or treatment during service.  As such, the examiner opined, it is more likely that the symptoms in service reflected an adjustment issue due to his separation from his wife and the effects of relapsing on multiple substances than a true depressive illness while he was in the military.  The examiner indicated that she disagreed with Dr. G.K.'s opinion that the Veteran's depression started in service.  The examiner noted that her opinion was rendered after a comprehensive psychological evaluation, and results suggest that the abuse suffered in childhood contributed to the development of the substance dependence, depression, and personality disorder.  In addition, the Veteran received an article 15 for cannabis use near the outset of his active duty service, and therefore it could not be argued that depression led to poor work performance resulting in article 15s because the report of depressive symptoms did not occur until much later.  





Service Connection for An Acquired Psychiatric Disorder 

After careful review of all the lay and medical evidence, the Board finds that service connection for an acquired psychiatric disorder, including depressive disorder and/or anxiety, is not warranted.  

In evaluating the evidence, the Board carefully considered the VA medical opinions and Dr. G.K.'s medical opinion.  The Board finds that there is little probative value in Dr. G.K.'s medical opinion.  First, it is unclear which records Dr. G.K. reviewed, if any, before rendering his opinion.  He made reference to in-service article 15s, but did not specify whether he reviewed the claims file to obtain such information or whether it was based on the Veteran's self-reports.  In addition, Dr. G.K. did not discuss the contradicting October 2004 VA examiner's opinion, nor did he discuss the Veteran's consistent reported history of childhood verbal, physical, and sexual abuse.  He also did not provide a rationale for how he concluded that the depression caused the substance abuse, rather than the substance abuse causing the depression.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) (finding medical opinions inadequate when they are not supported by medical evidence); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated). 

 In contrast to Dr. G.K.'s opinion, the Board finds that the VA examiners' opinions to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiners' opinions were rendered after reviewing the Veteran's VA medical records, soliciting a medical history from the Veteran, and conducting a physical examination and clinical testing of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiners provided detailed facts and rationale on which they based their opinions, and the probative value of the opinions are further bolstered by their consistency with the medical evidence in the Veteran's medical history, which shows that the Veteran consistently reported significant trauma and alcohol and drug use as a child.  As such, the VA medical opinions outweigh the opinion by Dr. G.K.

The Board also finds that although the Veteran can describe observable symptoms including feeling depressed, his statements cannot be used to determine whether a diagnosis of depression is related service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Although the Veteran worked as a medical specialist in the Army, there is no evidence that the Veteran has the specific medical education and training required to make competent clinical diagnosis of depressive disorder or to attribute such a diagnosis to service.  As such, the Board finds the Veteran's statements probative with regard to establishing the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.  In any case, their probative value is outweighed by the probative value assigned to an evaluation conducted by a person who has expertise and training pertinent to acquired psychiatric disorders.

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for an acquired psychiatric disorder, to include depression and/or anxiety.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for a Polysubstance Abuse Disorder

The Board also finds that service connection for a polysubstance abuse disorder is not warranted.  

As discussed above, direct service connection may not be granted when a disability is the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 C.F.R. §§ 3.1(m), 3.301(a); Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  The Allen Court interpreted 38 U.S.C.A. § 1110  as precluding service connection for disability that results from primary alcohol abuse, which it defined as "arising during service from voluntary and willful drinking to excess."  Id.  at 1376.  In conjunction with 38 U.S.C.A. § 105, the Court concluded that Congress expressed a clear intent to preclude service connection for a primary alcohol abuse disability, and that primary abuse alcohol disability is included within section 105(a)'s and 1110's "express exclusion from compensation."  Id.  Accordingly, service connection on a direct basis is denied.  See 38 C.F.R. § 3.1(m).

The Allen Court, however, also held that section 1110 allows for alcohol abuse disability under one circumstance, when such disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id. at 1378.  The Court reasoned that a secondary alcohol abuse disability "results from" a line of duty disease or disability rather than as a result of abuse of alcohol or drugs itself.  Id. 1377-78.  In other words, the Court determined that the language of section 1110 reflected a Congressional intent that the cause of the alcohol-related disability determined whether the alcohol-related disability may be compensated under the statute, and that there were two mutually exclusive categories of causation:  either the alcohol-related disability is due to voluntary abuse of alcohol and therefore noncompensable, or it is due to a service-connected condition in which case the alcohol abuse is involuntary and the disability is compensable.  Id. at 1376-77 .

In this case, although the Veteran contends that his substance abuse is secondary to a service-connected condition, particularly his mental disorders, the Board finds that this is not supported by the evidence of record.  The October 2004 VA examiner opined that the depression was secondary to the Veteran's life circumstances, which were a direct result of chronic drug and alcohol abuse.  The August 2013 VA examiner opined that the polysubstance dependence was less likely as not caused by or a result of the Veteran's military service, as the Veteran began using substances in the fourth grade, with use escalating to the level of dependence by age 14, in the setting severe and chronic sexual, physical, and verbal childhood abuse by multiple parties.  The August 2013 examiner also opined that the depressive disorder was at least as likely as not due to the polysubstance dependence (and the psychosocial stressors created by it) and the personality disorder, and that it was less likely as not caused by or a result of events occurring in service.  

As discussed above, although the Veteran's VA psychiatrist, Dr. G.K., submitted a letter indicating that the Veteran was self-medicating in service, his opinion is outweighed by the VA medical opinions.  His opinion is also outweighed by the evidence of record that indicates the Veteran has consistently reported that he first began using drugs and alcohol has a child, long before military service, and was using them regularly by the age of 14.

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for a polysubstance abuse disorder, to include as secondary to a mental health disorder or any service-connected disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a polysubstance abuse disorder is granted.

Service connection for an acquired psychiatric disorder, to include depression and/or anxiety, is denied.

Service connection for a polysubstance abuse disorder, to include as secondary to an acquired psychiatric disorder and/or a service-connected disability, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


